Dear Dr. Ebarb:
You have requested an Attorney General's opinion as to whether the Board of Directors ("Board") for the Louisiana School for Math, Science, and the Arts ("LSMSA") must comply with the provisions of R.S. 43:141-143, regarding a political subdivision's selection of an official journal and publication of the minutes of its official proceedings. You provide in your letter that the minutes of the LSMSA Board meetings are currently published on the LSMSA website. The Board has not selected a journal, nor published the minutes of its proceedings in any journal or other written publication. It is the Board's position that it is not subject to the provisions in R.S. 43:141-143 regarding the official journals of political subdivisions. However, an auditor recently questioned why the Board, a school board, was not publishing the minutes of its proceedings in its official journal and requested that the Board seek an Attorney General's opinion as to whether the Board must comply with the provisions of R.S. 43:141-142.
You provide in your letter that the LSMSA is state-wide residential school for gifted and talented high school students in Louisiana. It is located on the campus of Northwestern State University of Louisiana in Natchitoches. The LSMSA draws from students all across the state and currently enrolls students from more than 50 parishes each year. LSMSA and its Board were created by legislative act, 1 the provisions of which are codified at R.S. 17:1961 et seq. LSMSA does not have the power to tax, but pursuant to R.S. 17:1963(A) *Page 2 
is "funded by the state from monies appropriated therefor". R.S.17:1963(C) expressly places LSMSA within the Department of Education.
Louisiana Revised Statutes, Title 43, Chapter 4, entitled Official Journals of Political Subdivisions, sets forth the requirements and procedures by which political subdivisions must select an official journal and publish minutes of their proceedings in the selected journal. La.R.S. 43:141 requires police juries, city and parish councils, municipal corporations and school boards to select a newspaper as official journal. La.R.S. 43:143 requires that minutes of official proceedings of the police jury, town or city councils, or the school board be published in the official journal.
The term "political subdivision" is defined in La.Constitution Article VI, § 44(2) as "a parish, municipality, and any other unit of local government, including a school board and a special district, authorized by law to perform governmental functions." It is the opinion of this office that the LSMSA is not a political subdivision, but rather an agency of the state, as evidenced by its placement within the State Department of Education. R.S. 17:1963(C) expressly places the LSMSA within the Department of Education, which is an agency of the state.2 As an agency of the state, LSMSA is not subject to the provisions of La.R.S. 43:141-143 regarding to the selection of official journals and the publication of the minutes of political subdivisions.
We further note that the statutes creating the LSMSA3 are silent with regard to the publication of minutes of its official proceedings. Therefore, LSMSA in not required to publish its minutes in any journal and may continue to publish them on its website.
We trust this adequately addresses your concerns. If you have additional questions, please feel free to contact our office.
  With kindest regards,
  JAMES D. "BUDDY" CALDWELL
  Attorney General
  DENISE B. FITZGERALD
  Assistant Attorney General
  JDC:DBF:Ibw
1 Act No. 932 of the 1981 Regular Session
2 See Attorney General Opinion No. 86-597.
3 La.R.S. 17:1961 et seq.